 1   KELLY BABINEAU, SBN 190418
     The Law Office of Kelly Babineau, APC
 2
     455 Capitol Mall #801
 3   Sacramento CA 95814
     Tel: (916) 442-4948
 4
     Fax: (916) 492-2909
 5   kbabineau@klblawoffice.net
     Attorney for CONWAY PHILLIPS, JR.
 6
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10
11
12   UNITED STATES OF AMERICA,                      Case No.: 2:17-CR-0023TLN

13                   Plaintiff,
                                                    STIPULATION AND ORDER
14
             vs.                                    CONTINUING STATUS CONFERENCE
15                                                  AND EXCLUDING TIME UNDER THE
     CONWAY PHILLIPS, JR,                           SPEEDY TRIAL ACT
16
17                   Defendant.                     Date: July 15, 2021
                                                    Time: 9:30 a.m.
18                                                  Court: Hon. Troy L. Nunley
19
20           This matter is presently set for a status conference on June 10, 2021. This Court
21
     signed an order substituting Attorney Kelly Babineau as counsel for Conway Phillips, Jr.
22
     (ECF Entry 161, July 10, 2020) during the pandemic crisis which has shut down public
23
24   access to federal courthouses for essentially the past year. The parties continue to work
25   toward a negotiated resolution of the case. Efforts to complete defense investigation as to
26
     matters related to potential sentence mitigation have been hampered by state and federal
27
28   restrictions designed to reduce the spread of the virus during this same period.


                                                -1–
     Stipulation and Order
     Continue Status Conference
 1           The Chief Judge in this district, in response to the threat posed by the pandemic,
 2
     issued General Orders 612, 617, 618, 620, 624, and 628. These orders collectively
 3
     restricted public access to federal courthouses from March 18, 2020 to April 5, 2021.
 4
 5   California Governor Newsom similarly issued pandemic suppression orders, including
 6   Executive Order N-33-20, which have restricted public access to various businesses
 7
     throughout the state.
 8
 9           This case involves allegations of distribution of cocaine base stemming from an
10   extensive investigation. The investigation included, among other investigative tools, the
11
     use of confidential sources, controlled purchases, and the use of a court-authorized
12
13   wiretap.
14           The parties to this action, Plaintiff United States of America by and through
15
     Assistant United States Attorney Jason Hitt and Attorney Kelly Babineau on behalf of
16
17   Defendant Conway, stipulate as follows:

18           1. By this stipulation, Defendants now move to vacate the status conference
19
                 presently set for June 10, 2021. The parties request to continue the status
20
21               conference to July 15, 2021, at 9:30 a.m., and to exclude time between June 10,

22               2021 and July 15, 2021 under Local Code T-4. The United States does not
23
                 oppose this request.
24
             2. Due to the volume of discovery in the case, including 500 pages of
25
26               investigative reports and two discs containing additional voluminous
27
                 recordings of intercepted telephone calls, defense counsel for all defendants are
28


                                                 -2–
     Stipulation and Order
     Continue Status Conference
 1               engaged in ongoing review of the discovery and defense investigation related
 2
                 to potential defenses in this matter.
 3
             3. Defense counsel represents and believes that failure to grant additional time as
 4
 5               requested would deny each of them the reasonable time necessary for effective
 6               preparation, considering the exercise of due diligence.
 7
             4. Based on the above-stated facts, the parties jointly request that the Court find
 8
 9               that the ends of justice served by continuing the case as requested outweigh the
10               best interest of the public and the Defendants in a trial within the time
11
                 prescribed by the Speedy Trial Act.
12
13           5. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
14               3161, et seq., within which trial must commence, the time period of June 10,
15
                 2021 to July 15, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C. §
16
17               3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a

18               continuance granted by the Court at Defendants’ request on the basis that the
19
                 ends of justice served by taking such action outweigh the best interest of the
20
21               public and the Defendants in a speedy trial.

22           6. Nothing in this stipulation and order shall preclude a finding that other
23
                 provisions of the Speedy Trial Act dictate that additional time periods are
24
                 excludable from the period within which a trial must commence.
25
26
27
28


                                                   -3–
     Stipulation and Order
     Continue Status Conference
 1           Assistant U.S. Attorneys Jason Hitt has reviewed this proposed and authorized
 2
     Kelly Babineau to sign on his behalf.
 3
 4
 5                                                  Respectfully submitted,
 6
     Dated: June 8, 2021                            By: /s/ Jason Hitt
 7                                                  JASON HITT
                                                    Assistant United States Attorney
 8
 9   Dated: June 8, 2021                            By: /s/ Kelly Babineau
                                                    KELLY BABINEAU
10
                                                    Attorney for Conway Phillips
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -4–
     Stipulation and Order
     Continue Status Conference
 1
 2
                                             ORDER
 3
             BASED ON THE REPRESENTATIONS AND STIPULATION OF THE
 4
 5   PARTIES, it is hereby ordered that the status conference in this matter, scheduled for

 6   June 10, 2021, is vacated. A new status conference is scheduled for July 15, 2021, at 9:30
 7
     a.m. The Court further finds, based on the representations of the parties and Defendants’
 8
 9   request, that the ends of justice served by granting the continuance outweigh the best

10   interests of the public and the defendants in a speedy trial. Time shall be excluded under
11
     the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(B)(iv) and Local Code T-4, to allow
12
13   necessary attorney preparation taking into consideration the exercise of due diligence for

14   the period from June 10, 2021, up to and including July 15, 2021.
15
16
     IT IS SO ORDERED:
17
18   Dated: June 8, 2021
                                                       Troy L. Nunley
19                                                     United States District Judge
20
21
22
23
24
25
26
27
28


                                               -5–
     Stipulation and Order
     Continue Status Conference
